
	
		I
		111th CONGRESS
		2d Session
		H. R. 6224
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mrs. Capps (for
			 herself and Mr. Pallone) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To modernize cancer research, increase access to
		  preventative cancer services, provide cancer treatment and survivorship
		  initiatives, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the 21st Century Cancer ALERT
			 (Access to Life-Saving Early detection, Research and Treatment)
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purpose.
					Sec. 3. Advancement of the National Cancer Program.
					Sec. 4. Comprehensive and Responsible Access to Research, Data,
				and Outcomes.
					Sec. 5. Enhanced focus and reporting on cancer
				research.
					Sec. 6. Continuing access to care for prevention and early
				detection.
					Sec. 7. Early recognition and treatment of cancer through use
				of biomarkers.
					Sec. 8. Extending coverage under Medicaid of counseling and
				pharmacotherapy for cessation of tobacco use.
					Sec. 9. Comprehensive cancer care and coverage under
				Medicare.
					Sec. 10. Targeted Cancers program.
					Sec. 11. Activities of the Food and Drug
				Administration.
					Sec. 12. CDC Cancer Control Programs.
					Sec. 13. NIH cancer survivorship programs.
					Sec. 14. Clinics for comprehensive long-term follow-up services
				for childhood cancer survivors.
					Sec. 15. Grants to improve access to care for childhood cancer
				survivors.
				
			2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)One in 2 men and
			 one in 3 women are expected to develop cancer in their lifetimes.
				(2)Cancer is the
			 leading cause of death for people under the age of 85 and is expected to claim
			 more than 1,500 lives per day in 2008.
				(3)At least 30
			 percent of all cancer deaths and 87 percent of lung cancer deaths are
			 attributed to smoking.
				(4)The National
			 Institutes of Health estimates that in 2007 alone, the overall cost of cancer
			 to the United States was more than $219,000,000,000.
				(5)In recent decades,
			 the biomedical research enterprise has made considerable advances in the
			 knowledge required to understand, prevent, diagnose, and treat cancer; however,
			 it still takes 17 years, on average, to translate these discoveries into viable
			 treatment options.
				(6)While clinical
			 trials are vital to the discovery and implementation of new preventative,
			 diagnostic, and treatment options, only 3 to 5 percent of the more than
			 10,000,000 adults with cancer in the United States participate in cancer
			 clinical trials.
				(7)Where people
			 reside should not determine whether they live, yet women in rural areas are
			 less likely to obtain preventative cancer screenings than those residing in
			 urban areas.
				(8)Two-thirds of
			 childhood cancer survivors are likely to experience at least one late effect
			 from treatment and one-fourth are expected to experience a late effect that is
			 life threatening.
				(9)In 1971, there
			 were only 3,000,000 cancer survivors. Today, cancer survivors account for 3
			 percent of the United States population, approximately 12,000,000.
				(10)The National
			 Cancer Act of 1971 (Public Law 92–218) advanced the ability of the United
			 States to develop new scientific leads and help increase the rate of cancer
			 survivorship.
				(11)Yet in the 37
			 years since the national declaration of the War on Cancer, the age adjusted
			 mortality rate for cancer is still extraordinarily high. Eight forms of cancer
			 have a 5-year survival rate of less than 50 percent (pancreatic, liver, lung,
			 esophageal, stomach, brain, multiple myeloma, and ovarian).
				(12)While there have
			 been substantial achievements since the crusade began, we are far from winning
			 the war on cancer.
				(13)Many obstacles
			 have hindered our progress in cancer prevention, research, and
			 treatment.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To reauthorize the
			 National Cancer Program in order to benefit cancer patients by enhancing and
			 improving the cancer research conducted and supported by the National Cancer
			 Institute and the National Cancer Program.
				(2)To recognize that
			 with an increased understanding of cancer as more than 200 different diseases
			 with genetic and molecular variations, there is a need for increased
			 coordination and greater flexibility in how cancer research is conducted and
			 coordinated in order to maximize the return the United States receives on its
			 investment in such research.
				(3)To prepare for the
			 looming impact of an aging population of the United States and the anticipated
			 financial burden associated with medical treatment and lost productivity, along
			 with the toll of human suffering that accompanies a cancer diagnosis.
				(4)To support the
			 National Cancer Institute in establishing relationships and scientific
			 consortia with an emphasis on public-private partnership development, which
			 will further the development of advanced technologies that will improve the
			 prevention, diagnosis, and treatment of cancer.
				3.Advancement of
			 the National Cancer ProgramSection 411 of the Public Health Service Act
			 (42 U.S.C. 285a) is amended to read as follows:
			
				411.National Cancer
				Program
					(a)In
				generalThere shall be
				established a National Cancer Program (referred to in this section as the
				Program) that shall consist of—
						(1)an expanded, intensified, and coordinated
				cancer research program encompassing the research programs conducted and
				supported by the Institute and the related research programs of the other
				national research institutes, including an expanded and intensified research
				program for the prevention of cancer caused by occupational or environmental
				exposure to carcinogens; and
						(2)the other programs and activities of the
				Institute.
						(b)CollaborationIn carrying out the Program—
						(1)the Secretary and the Director of the
				Institute shall identify relevant Federal agencies that shall collaborate with
				respect to activities conducted under the Program (including the Institute, the
				other Institutes and Centers of the National Institutes of Health, the Office
				of the Director of the National Institutes of Health, the Food and Drug
				Administration, the Centers for Medicare & Medicaid Services, the Centers
				for Disease Control and Prevention, the Department of Defense, the Department
				of Energy, the Agency for Healthcare Research and Quality, the Office for Human
				Research Protections, the Health Resources and Services Administration, and the
				Office for Human Research Protections); and
						(2)the Secretary shall ensure that the
				policies related to the promotion of cancer research of all agencies within the
				Department of Health and Human Services (including the Institute, the Food and
				Drug Administration, and the Centers for Medicare & Medicaid Services) are
				harmonized, and shall ensure that such agencies collaborate with regard to
				cancer research and development.
						(c)Transparency and
				efficiency
						(1)BudgetingIn
				carrying out the Program, the Director of the Institute shall, in preparing and
				submitting to the President the annual budget estimate for the Program—
							(A)develop the
				budgetary needs of the entire Program and submit the budget estimate relating
				to such needs to the National Cancer Advisory Board for review prior to
				submitting such estimate to the President; and
							(B)submit such budget
				estimate to the Committee on the Budget and the Committee on Appropriations of
				the Senate and the Committee on the Budget and Committee on Appropriations of
				the House of Representatives at the same time that such estimate is submitted
				to the President.
							(2)National Cancer
				Advisory BoardIn establishing the priorities of the Program, the
				National Cancer Advisory Board shall provide for increased coordination by
				increasing the participation of representatives (to the extent practicable,
				representatives who have appropriate decision making authority) of appropriate
				Federal agencies, including—
							(A)the Centers for
				Medicare & Medicaid Services;
							(B)the Health
				Resources and Services Administration;
							(C)the Centers for
				Disease Control and Prevention; and
							(D)the Agency for
				Healthcare Research and Quality.
							(d)Programs To
				encourage early detection researchThe Director of the Institute
				shall develop a standard process through which Federal agencies, including the
				Department of Defense, and administrators of federally funded programs may
				engage in early cancer detection research.
					(e)Identification
				of promising translational research opportunities
						(1)In
				generalThe Director of the Institute, acting through the Program
				and in accordance with the NIH Reform Act of 2007, shall continue to identify
				promising translational research opportunities across all disease sites,
				populations, and pathways to clinical goals through a transparent, inclusive
				process by—
							(A)continuing to
				support efforts to develop a robust number of public or nonprofit entities to
				carry out early translational research activities;
							(B)emphasizing the
				role of the young researcher in the program under this section; and
							(C)modifying
				guidelines for multiproject, collaborative, early translational research awards
				to focus research and reward collaborative team science.
							(2)Matching funds for research
							(A)In
				generalThe Secretary may provide assistance to eligible entities
				to match the amount of non-Federal funds made available by such entity for
				translational research of the type described in paragraph (1) relating to
				cancer.
							(B)EligibilityTo
				be eligible to receive assistance under subparagraph (A), an entity shall
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(C)Recommendations
				and prioritizationIn providing assistance under subparagraph
				(A), the Secretary shall—
								(i)select entities
				based on the recommendations of—
									(I)the Director of
				NIH; and
									(II)a peer review
				process; and
									(ii)give priority to
				those entities submitting applications under subparagraph (B) that demonstrate
				that the research involved is high risk or translational research (as
				determined by the Secretary).
								(D)AmountThe
				amount of assistance to be provided to an entity under subparagraph (A) shall
				be at the discretion of the Secretary but shall not exceed an amount equal to
				100 percent of the amount of non-Federal funds ($1 for each $2 of non-Federal
				funds) made available for research described in subparagraph (A).
							(E)Determination of
				amount of non-Federal contributionNon-Federal funds to be
				matched under subparagraph (A) may be in cash or in kind, fairly evaluated,
				including plant, equipment, or services. Amounts provided by the Federal
				Government, and any portion of any service subsidized by the Federal
				Government, may not be included in determining the amount of such non-Federal
				funds.
							(f)Biological
				resource coordination and advancement of technologies for cancer
				research
						(1)EstablishmentThe
				Director of the Institute, acting through the Program, shall establish an
				entity within the Institute to augment ongoing efforts to advance new
				technologies in cancer research, support the national collection of tissues for
				cancer research purposes, and ensure the quality of tissue collection.
						(2)GoalsThe
				entity established under paragraph (1) shall—
							(A)be designed to
				expand the access of researchers to biospecimens for cancer research
				purposes;
							(B)establish uniform
				standards for the handling and preservation of patient tissue specimens by
				entities participating in the network established under paragraph (3);
							(C)require adequate
				annotation of all relevant clinical data while assuring patient privacy;
							(D)facilitate the
				linkage of public and private entities into the national network under
				paragraph (3);
							(E)provide for the
				linkage of cancer registries to other administrative Federal Government data
				sources, including the Centers for Medicare & Medicaid Services, the Social
				Security Administration, and the Centers for Disease Control and Prevention,
				with the goal of understanding the determinants of cancer treatment, care, and
				outcomes by allowing economic, social, genetic, and other factors to be
				analyzed in an independent manner; and
							(F)develop strategies
				to ensure patient rights and privacy, including an assessment of the
				regulations promulgated pursuant to HIPAA privacy and security law (as defined
				in section 3009(a)(2)), while facilitating advances in medical research.
							(3)Advancement of
				new technologies for cancer research and expansion of cancer biorepository
				networks
							(A)In
				generalAs part of the entity established under paragraph (1),
				the Director of the Institute shall build upon existing initiatives to
				establish an interconnected network of biorepositories (referred to in this
				subsection as the Network) with consistent, interoperable
				systems for the collection and storage of tissues and information, the
				annotation of such information, and the sharing of such information through an
				interoperable information system.
							(B)GuidelinesA
				biorepository in the Network that receives Federal funds shall adopt the
				Institute’s Best Practices for Biospecimen Resources for Institute-supported
				biospecimen resources (as published by the Institute and including any
				successor guidelines) for the collection of biospecimens and any accompanying
				data.
							(C)RepresentationThe
				composition of any leadership entity of the Network shall be determined by the
				Director of the Institute and shall, at a minimum, include a representative
				of—
								(i)private sector
				entities and individuals, including cancer researchers and health care
				providers;
								(ii)the Centers for
				Disease Control and Prevention;
								(iii)the Agency for
				Healthcare Research and Quality;
								(iv)the Office of
				National Coordination of Health Information Technology;
								(v)the National
				Library of Medicine;
								(vi)the Office for
				the Protection of Research Subjects; and
								(vii)the National
				Science Foundation.
								(D)Partnerships
				with tissue source sitesThe Director of the Institute may enter
				into contracts with tissue source sites to acquire data from such sites. Any
				such data shall be acquired through the use of protocols and closely monitored,
				transparent procedures within appropriate ethical and legal frameworks.
							(4)Collection of
				data
							(A)HospitalsA
				hospital or ambulatory cancer center that receives Federal funds shall offer
				patients the opportunity to contribute their biospecimens and clinical data to
				the entity established under paragraph (1).
							(B)Clinical trial
				dataClinical trial data relating to cancer care and treatment
				shall be provided to the entity established under paragraph
				(1).
							.
		4.Comprehensive and
			 Responsible Access to Research, Data, and Outcomes
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Director of the Office
			 for Human Research Protections shall issue guidance to National Institutes of
			 Health grantees concerning use of the facilitated review process in conjunction
			 with the central institutional review board of the National Cancer Institute as
			 the preferred mechanism to satisfy regulatory requirements to review ethical or
			 scientific issues for all National Cancer Institute-supported translational and
			 clinical research.
			(b) Improved
			 Privacy Standards in Clinical Research
				(1)Permitted
			 disclosure under the Privacy RuleFor purposes of HIPAA privacy and security
			 law (as referred to in section 411(f)(2)(F) of the Public Health Service Act,
			 as amended by section 3), a covered entity (as defined for purposes of such
			 law) shall be in compliance with such law relating to the disclosure of
			 de-identified patient information if such disclosure is—
					(A)pursuant to a
			 waiver that had been granted by an institutional review board or privacy board
			 relating to such disclosure; and
					(B)in the case that
			 such entity is a research institution, the entity informs patients when they
			 make first patient contact with the entity that the entity is a research
			 institution that may conduct research using their de-identified medical
			 records.
					(2)Synchronization
			 of standards
					(A)In
			 generalThe Secretary of Health and Human Services shall study
			 the advantages and disadvantages of the synchronization of the standards for
			 research under the Common Rule (under part 46 of title 45, Code of Federal
			 Regulations) and the HIPAA privacy and security law (as described in section
			 411(f)(2)(F) of the Public Health Service Act, as amended by section 3) in
			 order to determine the appropriate data elements that should be omitted under
			 the strict de-identification standards relating to personal information.
					(B)Review of
			 recommendationsIn carrying out subparagraph (A), the Secretary
			 of Health and Human Services shall conduct a review of recommendations made by
			 the Advisory Committee on Human Research Protections as well as recommendations
			 from the appropriate leadership of the National Committee on Vital and Health
			 Statistics.
					(C)Additional
			 areasIn carrying out subparagraph (A), the Secretary of Health
			 and Human Services shall—
						(i)make
			 recommendations concerning the conduct of international research to determine
			 the boundaries and applications of extraterritoriality under such HIPAA privacy
			 and security law; and
						(ii)include
			 biorepository storage information when obtaining patient consent.
						(D)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall submit to the appropriate committee of
			 Congress, a report concerning the recommendations made under this
			 paragraph.
					(3)Application of
			 HIPAA privacy and security law to external researchers
					(A)In
			 generalNotwithstanding any other provision of law, the HIPAA
			 privacy and security law (as described in section 411(f)(2)(F) of the Public
			 Health Service Act, as amended by section 3) shall apply to external
			 researchers.
					(B)Definition
						(i)In
			 generalIn this paragraph, the term external
			 researcher means a researcher who is on the staff of a covered entity
			 (as defined for purposes of the HIPAA privacy and security law) but who is not
			 actually employed by such covered entity.
						(ii)Internal and
			 external researchersWith respect to determining the distinction
			 of whether or not a researcher has the ability to use protected health
			 information under the provisions of this paragraph, such determination shall be
			 based on whether the covered entity involved exercises effective control over
			 that researcher’s activities. For purposes of the preceding sentence, effective
			 control may include membership and privileges of staff or the ability to
			 terminate staff membership or discipline staff.
						(c)LiabilityThe Director of the Office of Human
			 Research Protection, the Director of the National Institutes of Health, and the
			 Director of the National Cancer Institute shall issue guidance for entities
			 awarded grants by such Federal agencies to provide instruction on how such
			 entities may best address concerns or issues relating to the liability that
			 institutions or researchers may incur as a result of using the facilitated
			 review process of the Central Institutional Review Board Initiative, as
			 sponsored by the National Cancer Institute.
			5.Enhanced focus
			 and reporting on cancer researchPart C of title IV of the Public Health
			 Service Act (42 U.S.C. 285 et seq.) is amended by inserting after section 417A
			 the following:
			
				417B.Enhanced focus
				and reporting on cancer research
					(a)Annual
				independent report
						(1)In
				generalThe Director of the Institute shall complete an annual
				independent report that shall be submitted to Congress on the same date that
				the annual budget estimate described in section 413(b)(9) is submitted to the
				President.
						(2)Contents of
				report
							(A)Cancer
				categoriesThe report required under paragraph (1) shall address
				the following categories of cancer:
								(i)Cancers that
				result in a 5-year survival rate of less than 50 percent.
								(ii)Cancers in which
				the incidence rate is fewer than 15 cases per 100,000 people, or fewer than
				40,000 new cases per year.
								(B)InformationWith
				regard to each of the categories of cancer described in subparagraph (A), the
				report shall contain information regarding—
								(i)a
				strategic plan for reducing the mortality rate for the annual year, including
				specific research areas of interest and budget amounts;
								(ii)identification of
				any barriers to implementing the strategic plan described in clause (i) for the
				annual year;
								(iii)if the report
				for the prior year contained a strategic plan described in clause (i), an
				assessment of the success of such plan;
								(iv)the total amount
				of grant funding, including the total dollar amount awarded per grant and per
				funding year, under—
									(I)the National
				Cancer Institute; and
									(II)the National
				Institutes of Health;
									(v)the percentage of
				grant applications favorably reviewed by the Institute that the Institute
				funded in the previous annual year;
								(vi)the total number
				of grant applications, with greater than 50 percent relevance to each of the
				categories of cancer described in subparagraph (A), received by the Institute
				for awards in the previous annual year;
								(vii)the total number
				of grants awarded, with greater than 50 percent relevance to each of the
				categories of cancer described in subparagraph (A), for the previous annual
				year and the number of awards per grant type, including the Common Scientific
				Outline designation specific to each such grant; and
								(viii)the total
				number of primary investigators that received grants from the Institute for
				projects with greater than 50 percent relevance to each of the categories of
				cancer described in paragraph (1), including the total number of awards granted
				to experienced investigators and the total number of awards granted to
				investigators receiving their first grant from the National Institutes of
				Health.
								(3)DefinitionIn
				this section, the term annual year means the year for which the
				strategic plan described in paragraph (2)(B)(i) applies, which shall be the
				same fiscal year for which the Director of the Institute submits the annual
				budget estimate described in section 413(b)(9) for that year.
						(b)Grant
				program
						(1)In
				generalThe Director of the Institute, in cooperation with the
				Director of the Fogarty International Center for Advanced Study in the Health
				Sciences and the Directors of other Institutes, as appropriate, shall award
				grants to researchers to conduct research regarding cancers for which—
							(A)the incidence is
				fewer than 40,000 new cases per year; and
							(B)the 5-year
				survival rate is less than 50 percent.
							(2)PrioritizationIn
				awarding grants for research regarding cancers described in paragraph (1)(A),
				the Director of the Institute shall give priority to collaborative research
				projects between adult and pediatric cancer research, with preference for
				projects building upon existing multi-institutional research
				infrastructures.
						(3)Tissue
				samples
							(A)In
				generalExcept as provided in subparagraph (B), the Director of
				the Institute shall require each recipient receiving a grant under this
				subsection to submit tissue samples to designated tumor banks.
							(B)WaiverThe
				Director of the Institute may grant a waiver of the requirement described in
				subparagraph (A) to a recipient who receives a grant for research described in
				paragraph (1)(B) and who submits an application for such waiver to the Director
				of the Institute, in the manner in which such Director may
				require.
							.
		6.Continuing access
			 to care for prevention and early detection
			(a)Preventive
			 health measures with respect to colorectal cancerPart B of title
			 III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 317T the following new section:
				
					317U.Preventive
				health measures with respect to colorectal cancer
						(a)Grant program
				authorization
							(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, may make grants to eligible entities for
				the purpose of carrying out a program described in subsection (b). An eligible
				entity that is a recipient of a grant under this subsection may use such grant
				to carry out such programs directly or through grants to, or contracts with,
				public and not-for-profit private entities.
							(2)Eligible entity
				definedFor purposes of this section, the term eligible
				entity includes the following:
								(A)A State, including, in addition to the
				several States, the District of Columbia, Guam, the Commonwealth of Puerto
				Rico, the Northern Mariana Islands, the Virgin Islands, American Samoa, and the
				Trust Territory of the Pacific Islands.
								(B)An Indian tribe or tribal organization, as
				such terms are defined in section 4 of the Indian Self-Determination and
				Education Assistance Act.
								(b)Programs
				described
							(1)In
				generalSubject to paragraph (2), a program described in this
				subsection is a program for planning or implementing each of the
				following:
								(A)Providing
				screenings for colorectal cancer to individuals who—
									(i)are 50 years of
				age or older; or
									(ii)(I)are under 50 years of
				age; and
										(II)are at high risk for such cancer, as
				determined in accordance with subsection (e)(2).
										(B)Providing
				appropriate case management and referrals for medical treatment of individuals
				screened pursuant to subparagraph (A).
								(C)Ensuring (directly or through coordination
				or an arrangement with health care providers or programs) the full continuum of
				follow-up and cancer care for individuals so screened, including appropriate
				follow-up for abnormal tests, diagnostic services, therapeutic services, and
				treatment of detected cancers and management of unanticipated medical
				complications.
								(D)Carrying out
				activities to improve the education, training, and skills of health
				professionals (including allied health professionals) in the detection and
				control of colorectal cancer, which activities are carried out pursuant to the
				participation of the health professionals in the program.
								(E)Establishing
				mechanisms through which the eligible entity involved can monitor the quality
				of screening and diagnostic follow-up procedures for colorectal cancer,
				including the interpretation of such procedures.
								(F)Evaluating the
				activities described in this subsection through appropriate surveillance and
				program monitoring activities.
								(G)Developing and
				disseminating findings derived through such evaluations and the collection of
				data on outcomes.
								(H)Developing and
				disseminating public information and education programs for the detection and
				control of colorectal cancer and promoting the benefits of receiving screenings
				through this program.
								(2)Supplement not
				supplantIn the case of an
				eligible entity that implements a universal colorectal screening program under
				which the eligible entity makes available funds for activities described in
				subparagraph (A), (B), or (C) of paragraph (1), such entity shall be able to
				receive grant funds under subsection (a) only for purposes of—
								(A)carrying out those
				activities under this subsection that are not so funded; or
								(B)supplementing (and
				not supplanting) funds made available by the entity for such funded
				program.
								(c)Priority for
				low-Income, uninsured, and underinsured individualsA grant may
				be made under subsection (a) to an eligible entity only if the eligible entity
				agrees that, in providing screenings under subsection (b)(1)(A), the eligible
				entity will give priority to low-income individuals who lack adequate coverage,
				as determined by the Secretary, under health insurance and health plans with
				respect to screenings for colorectal cancer.
						(d)Special
				consideration for certain applicantsIn making grants under
				subsection (a) for a fiscal year, the Secretary shall give special
				consideration to the following eligible entities:
							(1)In the case of
				services under such subsection for women, to such entities that, for such year,
				are grantees under title XV.
							(2)In the case of
				services under such subsection for men, to such entities that, for such year,
				are grantees under section 317D.
							(3)To such entities
				that coordinate with other Federal, State, and local colorectal cancer
				programs.
							(4)To such entities with an existing program
				to provide cancer screening to individuals.
							(e)Use of certain
				standards under Medicare programA grant may be made under
				subsection (a) to an eligible entity only if the eligible entity provides, as
				applicable, assurances as follows:
							(1)Screenings under
				subsection (b)(1)(A) will be carried out as preventive health measures in
				accordance with evidence-based screening guidelines and procedures and in
				accordance with the standard of care required for purposes of title XVIII of
				the Social Security Act to carry out colorectal screening tests defined in
				section 1861(pp)(1) of such Act.
							(2)An individual will
				be considered high risk for purposes of subsection (b)(1)(A)(ii) only if the
				individual is high risk within the meaning of section 1861(pp)(2) of such
				Act.
							(3)The payment made
				from the grant for a screening procedure under subsection (b)(1)(A) will not
				exceed the amount that would be paid under part B of title XVIII of such Act if
				payment were made under such part for furnishing the procedure to an individual
				enrolled under such part.
							(f)Relationship to
				items and services under other programsA grant under subsection
				(a) may be made to an eligible entity only if the eligible entity, as
				applicable, provides assurances that the grant will not be expended to make
				payment for any item or service to the extent that payment has been made, or
				can reasonably be expected to be made, with respect to such item or
				service—
							(1)under any State
				compensation program, under an insurance policy, or under any Federal or State
				health benefits program; or
							(2)by an entity that
				provides health services on a prepaid basis.
							(g)Records and
				auditsA grant under subsection (a) may be made to an eligible
				entity only if the eligible entity provides assurances that the eligible entity
				will—
							(1)establish such
				fiscal control and fund accounting procedures as may be necessary to ensure
				proper disbursal of, and accounting for, amounts received under subsection (a);
				and
							(2)upon request,
				provide records maintained pursuant to paragraph (1) to the Secretary or the
				Comptroller General of the United States for purposes of auditing the
				expenditures of the grant by the eligible entity.
							(h)Requirement of
				matching funds
							(1)In
				generalThe Secretary may not make a grant under subsection (a)
				to an eligible entity for a fiscal year unless the eligible entity agrees, with
				respect to the costs to be incurred by the eligible entity for such fiscal year
				in carrying out the activities described in subsection (b), to make available
				non-Federal contributions (in cash or in kind under paragraph (2)) toward such
				costs in an amount equal to not less than $1 for each $3 of Federal funds
				provided in the grant for such fiscal year. Such contributions may be made
				directly or through donations from public or private entities.
							(2)Determination of
				amount of non-Federal contribution
								(A)In
				generalNon-Federal contributions required in paragraph (1) may
				be in cash or in kind, fairly evaluated, including equipment or services (and
				excluding indirect or overhead costs). Amounts provided by the Federal
				Government, or services assisted or subsidized to any significant extent by the
				Federal Government, may not be included in determining the amount of such
				non-Federal contributions.
								(B)Maintenance of
				effortIn making a determination of the amount of non-Federal
				contributions for purposes of paragraph (1), the Secretary may include only
				non-Federal contributions in excess of the average amount of non-Federal
				contributions made by the eligible entity involved toward the activities
				described in subsection (b) for the 2-year period preceding the first fiscal
				year for which the eligible entity is applying to receive a grant under
				subsection (a).
								(C)Inclusion of
				relevant non-Federal contributions for MedicaidIn making a
				determination of the amount of non-Federal contributions for purposes of
				paragraph (1), the Secretary shall, subject to subparagraphs (A) and (B) of
				this paragraph, include any non-Federal amounts expended pursuant to title XIX
				of the Social Security Act by the eligible entity involved toward the
				activities described in subparagraphs (A) and (B) of subsection (b)(1).
								(i)Additional
				requirements
							(1)Limitation on
				administrative expensesThe Secretary may not make a grant to an
				eligible entity under subsection (a) unless the eligible entity provides
				assurances that not more than 10 percent of the grant will be expended for
				administrative expenses with respect to the activities funded by the
				grant.
							(2)Statewide
				provision of services
								(A)In
				generalSubject to
				subparagraph (B), the Secretary may not make a grant under subsection (a) to an
				eligible entity unless the eligible entity provides assurances that any program
				funded by such grant will be made available throughout the State, including
				availability to members of an Indian tribe or tribal organization (as such
				terms are defined in section 4 of the Indian Self-Determination and Education
				Assistance Act).
								(B)WaiverThe
				Secretary may waive the requirement under subparagraph (A) for an eligible
				entity if the Secretary determines that compliance by the eligible entity with
				the requirement would result in an inefficient allocation of resources with
				respect to carrying out the purposes described in subsection (a).
								(j)Technical
				assistance and provision of supplies and services in lieu of grant
				funds
							(1)Technical
				assistanceThe Secretary may provide training and technical
				assistance with respect to the planning, development, and operation of any
				program funded by a grant under subsection (a). The Secretary may provide such
				technical assistance directly to eligible entities or through grants to, or
				contracts with, public and private entities.
							(2)Provision of
				supplies and services in lieu of grant funds
								(A)In
				generalSubject to
				subparagraph (B), upon the request of an eligible entity receiving a grant
				under subsection (a), the Secretary for the purpose of aiding the eligible
				entity to carry out a program under subsection (b)—
									(i)may provide
				supplies, equipment, and services to the eligible entity; and
									(ii)may detail to the
				eligible entity any officer or employee of the Department of Health and Human
				Services.
									(B)Corresponding
				reduction in paymentsWith
				respect to a request made by an eligible entity under subparagraph (A), the
				Secretary shall reduce the amount of payments made under the grant under
				subsection (a) to the eligible entity by an amount equal to the fair market
				value of any supplies, equipment, or services provided by the Secretary and the
				costs of detailing personnel (including pay, allowances, and travel expenses)
				under subparagraph (A). The Secretary shall, for the payment of expenses
				incurred in complying with such request, expend the amounts withheld.
								(k)ReportsA
				grant under subsection (a) may be made only if the applicant involved agrees to
				submit to the Secretary such reports as the Secretary may require with respect
				to the grant.
						(l)Authorization of
				appropriations
							(1)In
				generalFor the purpose of carrying out this section, there are
				authorized to be appropriated—
								(A)for fiscal year
				2012, $50,000,000;
								(B)for fiscal year
				2013, $75,000,000;
								(C)for fiscal year
				2014, $150,000,000;
								(D)for fiscal year
				2015, $200,000,000; and
								(E)for fiscal year
				2016, $250,000,000.
								(2)Set-aside for
				technical assistance and provision of supplies and servicesOf
				the amount appropriated under paragraph (1) for a fiscal year, the Secretary
				shall reserve not to exceed 20 percent for carrying out subsection
				(j).
							.
			(b)Optional
			 Medicaid coverage of certain persons screened and found To have colorectal
			 cancer
				(1)Coverage as
			 optional categorically needy group
					(A)In
			 generalSection
			 1902(a)(10)(A)(ii) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(ii)),
			 as amended by section 2402(d)(1) of the Patient Protection and Affordable Care
			 Act (Public Law 111–148) is further amended—
						(i)in
			 subclause (XXI), by striking or at the end;
						(ii)in
			 subclause (XXII), by adding or at the end; and
						(iii)by
			 adding at the end the following:
							
								(XXIII)who are
				described in subsection (kk) (relating to certain persons screened and found to
				need treatment from complications from screening or have colorectal
				cancer);
								.
						(B)Group
			 describedSection 1902 of the Social Security Act (42 U.S.C.
			 1396a), as amended by section 211(a)(1)(A)(ii) of Public Law 111–3, section
			 5006(b)(1) of division B of Public Law 111–5, and section 1202 of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), is further amended by
			 adding at the end the following:
						
							(kk)Individuals
				described in this subsection are individuals who—
								(1)are not described
				in subsection (a)(10)(A)(i);
								(2)have not attained
				age 65;
								(3)have been screened
				for colorectal cancer and need treatment for complications due to screening or
				colorectal cancer; and
								(4)are not otherwise
				covered under creditable coverage, as defined in section 2704(c) of the Public
				Health Service
				Act.
								.
					(C)Limitation on
			 benefitsSection 1902(a)(10) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)) is amended in the matter following subparagraph
			 (G)—
						(i)by
			 striking (XV) and inserting , (XV);
						(ii)by
			 striking and (XVI) the medical assistance and inserting ,
			 (XVI) the medical assistance;
						(iii)by
			 striking and (XVI) if an individual and inserting ,
			 (XVII) if an individual; and
						(iv)by
			 inserting , and (XVIII) the medical assistance made available to an
			 individual described in subsection (kk) who is eligible for medical assistance
			 only because of subparagraph (A)(10)(ii)(XXIII) shall be limited to medical
			 assistance provided during the period in which such an individual requires
			 treatment for complications due to screening or colorectal cancer
			 before the semicolon.
						(D)Conforming
			 amendmentsSection 1905(a) of
			 the Social Security Act (42 U.S.C. 1396d(a)), as amended by section
			 2402(d)(2)(B) of the Patient Protection and Affordable Care Act (Public Law
			 111–148) is further amended in the matter preceding paragraph (1)—
						(i)in
			 clause (xvi), by striking or at the end;
						(ii)in
			 clause (xvii), by adding or at the end; and
						(iii)by
			 inserting after clause (xvii) the following:
							
								(xviii)individuals
				described in section
				1902(kk),
								.
						(2)Presumptive
			 eligibility
					(A)In
			 generalTitle XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.) is amended by inserting after section 1920C, as inserted by section
			 2303(b) of the Patient Protection and Affordable Care Act (Public Law 111–148),
			 the following:
						
							1920D.Optional application of presumptive eligibility provisions
		  for certain persons with colorectal cancerA State may elect to apply the provisions
				of section 1920B to individuals described in section 1902(kk) (relating to
				certain colorectal cancer patients) in the same manner as such section applies
				to individuals described in section 1902(aa) (relating to certain breast or
				cervical cancer
				patients).
							.
					(B)Conforming
			 amendments
						(i)Section 1902(a)(47) of the Social Security
			 Act (42 U.S.C. 1396a(a)(47)), as amended by section 2303(b)(2) of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), is amended—
							(I)in subparagraph
			 (A)—
								(aa)by
			 striking and after section 1920 and inserting a
			 comma;
								(bb)by
			 striking and after with such section each place
			 it occurs and inserting a comma each such place; and
								(cc)by
			 inserting before the semicolon at the end the following: , and provide
			 for making medical assistance available to individuals described in section
			 1920D during a presumptive eligibility period in accordance with such
			 section; and
								(II)in subparagraph
			 (B), by striking or 1920C and inserting 1920C, or
			 1920D.
							(ii)Section 1903(u)(1)(d)(v) of such Act (42
			 U.S.C. 1396b(u)(1)(d)(v)), as amended by section 2202(b) of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), is further
			 amended—
							(I)by striking
			 or for and inserting , for; and
							(II)by inserting
			 before the period the following: , or for medical assistance provided to
			 an individual described in section 1920D during a presumptive eligibility
			 period under such section.
							(3)Enhanced
			 matchThe first sentence of section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) is amended—
					(A)by striking
			 and before (4); and
					(B)by inserting
			 before the period at the end the following: , and (5) the Federal
			 medical assistance percentage shall be equal to the enhanced FMAP described in
			 section 2105(b) with respect to medical assistance provided to individuals who
			 are eligible for such assistance only on the basis of section
			 1902(a)(10)(A)(ii)(XXIII).
					(4)Effective
			 dateThe amendments made by this section apply to medical
			 assistance for items and services furnished on or after October 1, 2011,
			 without regard to whether final regulations to carry out such amendments have
			 been promulgated by such date.
				(c)Mobile medical
			 van grant program
				(1)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this subsection as the Secretary), acting through the
			 Administrator of the Health Resources and Services Administration, shall award
			 grants to eligible entities for the development and implementation of a mobile
			 medical van program that shall provide cancer screening services that are
			 recommended with a grade of A or B by the United States Preventative Services
			 Task Force of the Agency for Healthcare Research and Quality to communities
			 that are underserved and suffer from barriers to access to high quality cancer
			 prevention care.
				(2)Eligible
			 entitiesTo be eligible to receive a grant under paragraph (1),
			 and entity shall—
					(A)be a consortium of
			 public and private entities (such as academic medical centers, universities,
			 hospitals, and non profit organizations);
					(B)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary shall require, including—
						(i)a
			 description of the manner in which the applicant intends to use funds received
			 under the grant;
						(ii)a
			 description of the manner in which the applicant will evaluate the impact and
			 effectiveness of the health care services provided under the program carried
			 out under the grant;
						(iii)a
			 plan for sustaining activities and services funded under the grant after
			 Federal support for the program has ended;
						(iv)a
			 plan for the referral of patients to other health care facilities if additional
			 services are needed;
						(v)a
			 protocol for the transfer of patients in the event of a medical
			 emergency;
						(vi)a
			 plan for advertising the services of the mobile medical van to the communities
			 targeted for health care services; and
						(vii)a plan to
			 educate patients about the availability of federally funded medical insurance
			 programs for which such patients, or their children, may qualify; and
						(C)agree that amounts
			 under the grant will be used to supplement, and not supplant, other funds
			 (including in-kind contributions) used by the entity to carry out activities
			 for which the grant is awarded.
					(3)Use of
			 fundsAn entity shall use amounts received under a grant under
			 this subsection to do any of the following:
					(A)Purchase or lease
			 a mobile medical van.
					(B)Make repairs and
			 provide maintenance for a mobile medical van.
					(C)Purchase or lease
			 telemedicine equipment that is reasonable and necessary to operate the mobile
			 medical van.
					(D)Purchase medical
			 supplies and medication that are necessary to provide health care services on
			 the mobile medical van.
					(E)Retain medical
			 professionals with expertise and experience in providing cancer screening
			 services to underserved communities to provide health care services on the
			 mobile medical van.
					(4)Matching
			 requirements
					(A)In
			 generalWith respect to the costs of a mobile medical van program
			 to be carried out under a grant under this subsection, the grantee shall make
			 available (directly or through donations from public or private entities)
			 non-Federal contributions toward such costs in an amount that is not less than
			 the amount of the Federal funds provided under this grant.
					(B)Determination of
			 amount contributedNon-Federal contributions required under
			 subparagraph (A) may be in cash or in-kind, fairly evaluated, including plant,
			 equipment, or services. Amounts provided by the Federal Government, or services
			 assisted or subsidized to any significant extent by the Federal Government, may
			 not be included in determining the amount of such non-Federal
			 contributions.
					(C)WaiverThe
			 Secretary may waive the requirement established in subparagraph (A) if—
						(i)the
			 Secretary determines that such waiver is justified; and
						(ii)the
			 Secretary publishes the rationale for such waiver in the Federal
			 Register.
						(D)Return of
			 fundsAn entity that receives a grant under this section that
			 fails to comply with subparagraph (A) shall return to the Secretary an amount
			 equal to the difference between—
						(i)the
			 amount provided under the grant; and
						(ii)the
			 amount of matching funds actually provided by the grantee.
						(5)Considerations
			 in making grantsIn awarding grants under this subsection, the
			 Secretary shall give preference to eligible entities—
					(A)that will provide
			 cancer screening services in underserved areas; and
					(B)that on the date
			 on which the grant is awarded, have a mobile medical van that is nonfunctioning
			 due to the need for necessary mechanical repairs.
					(6)Limitation on
			 duration and amount of grantA grant under this subsection shall
			 be for a 2-year period, except that the Secretary may waive such limitation and
			 extend the grant period by an additional year. The amount awarded to an entity
			 under such grant for a fiscal year shall not exceed $200,000.
				(7)EvaluationNot
			 later than 1 year after the date on which a grant awarded to an entity under
			 this subsection expires, the entity shall submit to the Secretary the results
			 of an evaluation to be conducted by the entity concerning the effectiveness of
			 the program carried out under the grant.
				(8)ReportNot
			 later than 18 months after grants are first awarded under this subsection, the
			 Secretary shall submit to the Committee on Appropriations of the Senate and the
			 Committee on Appropriations of the House of Representatives a report on the
			 results of activities carried out with amounts received under such
			 grants.
				(9)DefinitionsIn
			 this section:
					(A)Mobile medical
			 vanThe term mobile medical van means a mobile
			 vehicle that is equipped to provide non-urgent medical services and health care
			 counseling to patients in underserved areas.
					(B)Underserved
			 areaThe term underserved area, with respect to the
			 location of patients receiving medical treatment, means a medically
			 underserved community as defined in section 799B(6) of the Public Health
			 Service Act (42 U.S.C. 295p(6)).
					7.Early recognition
			 and treatment of cancer through use of biomarkers
			(a)Promotion of the
			 Discovery and Development of Biomarkers
				(1)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), in consultation with
			 appropriate Federal agencies including the National Institutes of Health, the
			 National Cancer Institute, the Food and Drug Administration, and the National
			 Institute of Standards and Technology, and extramural experts as appropriate,
			 shall establish and coordinate a program to award contracts to eligible
			 entities to support the development of innovative biomarker discovery
			 technologies. All activities under this section shall be consistent with and
			 complement the ongoing efforts of the Oncology Biomarker Qualification
			 Initiative and the Reagan-Udall Foundation of the Food and Drug
			 Administration.
				(2)Lead
			 agencyNot later than 2 years after the date of enactment of this
			 Act, the Secretary shall designate a lead Federal agency to administer and
			 coordinate the program established under paragraph (1).
				(3)EligibilityTo
			 be eligible to enter into a contract under paragraph (1), an entity shall
			 submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require. Such information
			 shall be sufficient to enable the Secretary to—
					(A)promote the
			 scientific review of such contracts in a timely fashion; and
					(B)contain the
			 capacity to perform the necessary analysis of contract applications, including
			 determinations as to the intellectual expertise of applicants.
					(4)RequirementIn
			 awarding contracts under this subsection, the lead agency shall consider
			 whether the research involved will result in the development of quantifiable
			 biomarkers of cell signaling pathways that will have the broadest applicability
			 across different tumor types or different diseases.
				(5)International
			 consortiaThe Secretary shall designate one of the Federal
			 entities described in paragraph (1) to establish an international
			 private-public consortia to develop and share methods and precompetitive data
			 on the validation and qualification of cancer biomarkers for specific
			 uses.
				(b)Clinical Study
			 GuidelinesNot later than 1 year after the date of enactment of
			 this Act, the Commissioner of Food and Drugs, the Administrator of the Centers
			 for Medicare & Medicaid Services, and the Director of the National Cancer
			 Institute shall jointly develop guidelines for the conduct of clinical studies
			 designed to generate clinical data relating to cancer care and treatment
			 biomarkers that is adequate for review by each such Federal entity. Such
			 guidelines shall be designed to assist in optimizing clinical study design and
			 to strengthen the evidence base for evaluations of studies related to cancer
			 biomarkers.
			(c)Demonstration
			 Project
				(1)In
			 generalThe Secretary, in consultation with the Commissioner of
			 Food and Drugs and the Administrator of the Agency for Healthcare Research and
			 Quality, shall carry out a demonstration project that provides for a limited
			 regional assessment of biomarker tests to facilitate the controlled and limited
			 use of a risk assessment measure with an intervention that may consist of a
			 biomarker test.
				(2)ProceduresAs
			 a component of the demonstration project under paragraph (1), the Commissioner
			 of Food and Drugs, in consultation with other relevant agencies, shall
			 establish procedures that independent research entities shall follow in
			 conducting high quality assessments of efficacy of biomarker tests.
				(d)Postmarket
			 SurveillanceThe Food and Drug Administration and the Centers for
			 Medicare & Medicaid Services shall assess quality and accuracy of biomarker
			 tests through appropriate postmarket surveillance and other means, as necessary
			 and appropriate to the mission of each such agency.
			(e)Establishment
			 and Operation of Research Centers for the Study of Biomarkers for Risk
			 Stratification and Early Detection of Cancers with Survival Rates of less than
			 50 percent
				(1)In
			 generalThe Director of the National Cancer Institute, in
			 consultation with the directors of other relevant institutes and centers of the
			 National Institutes of Health and the Department of Defense, shall enter into
			 cooperative agreements with, or make grants to, public or nonprofit entities to
			 establish and operate centers to conduct research on biomarkers for use in risk
			 stratification for, and the early detection and screening of, cancer with a
			 five year survival rate of less than 50 percent. Each center shall be known as
			 an Early Detection Biomarker Center of Excellence.
				(2)Research
			 FundedFederal payments made under a cooperative agreement or
			 grant under paragraph (1) may be used for research on any of the
			 following:
					(A)The development
			 and characterization of new biomarkers, and the refinement of existing
			 biomarkers, for cancers with a five-year survival rate of less than 50
			 percent.
					(B)The clinical and
			 laboratory validation of such biomarkers, including technical development,
			 standardization of assay methods, sample preparation, reagents,
			 reproducibility, portability, and other refinements.
					(C)The development
			 and implementation of clinical and epidemiological research on the utilization
			 of biomarkers for the early detection and screening of cancers with a five-year
			 survival rate of less than 50 percent.
					(D)The development
			 and implementation of new repositories for additional tissue, urine, serum, and
			 other biological specimens (such as ascites and pleural fluids).
					(E)Other areas
			 identified by the Director, in consultation with the research community.
					(3)CollaborationAny
			 center funded under paragraph (1) shall demonstrate their intent to collaborate
			 with current National Cancer Institute funded, sponsored, or funded and
			 sponsored initiatives regarding risk stratification, early detection, and
			 screening of cancer, including but not limited to the early detection research
			 networks, the Cancer Genomic Atlas, and therapeutic biomarker initiatives,
			 where applicable.
				(4)Availability of
			 Banked SpecimensThe Director
			 of the Institute shall make available for research conducted under this section
			 banked serum and tissue specimens from clinical research regarding these
			 cancers that was funded by the Department of Health and Human Services.
				(5)ReportNot
			 later than the end of fiscal year 2011, and annually thereafter, the Director
			 of the Institute shall submit a report to the Congress on the cooperative
			 agreements entered into and the grants made under this subsection, the progress
			 of these grants, and recommendations for any program improvements that would
			 speed discovery.
				(6)Biomarker
			 clinical trial committeeThe Director of the Institute shall
			 establish an Biomarker Clinical Trial Committee (in this section referred to as
			 the Committee), for each cancer with biomarker centers of
			 excellence, to assist the Director to design and implement one or more national
			 clinical trial, in accordance with this subsection, to determine the utility of
			 using biomarkers validated pursuant to the research conducted under this
			 subsection for risk stratification for, and early detection and screening of,
			 cancers with a five-year survival rate of less than 50 percent.
				(7)Authorization of
			 AppropriationsFor the purpose of carrying out this subsection,
			 there are authorized to be appropriated $25,000,000 for each of the fiscal
			 years 2011 through 2013, and such sums as may be necessary for each of the
			 fiscal years 2014 through 2020. If for two consecutive years funds are not
			 appropriated to carry out this subsection, this subsection will automatically
			 sunset. Such authorization of appropriations is in addition to any other
			 authorization of appropriations that is available for such purpose.
				(f)Sense of the
			 House of RepresentativesIt is the sense of the House of
			 Representatives that the Commissioner of Food and Drugs and the Director of the
			 National Cancer Institute should continue to place high priority upon the
			 identification and use of biomarkers to—
				(1)determine the role
			 of genetic polymorphisms on drug activity and toxicity;
				(2)establish
			 effective strategies for selecting patients for treatment with specific drugs;
			 and
				(3)identify early
			 biomarkers of clinical benefit.
				(g)DefinitionIn
			 this section, the term biomarker means any characteristic that can
			 be objectively measured and evaluated as an indicator of normal biologic
			 processes, pathogenic processes, or pharmacological responses to therapeutic
			 interventions.
			8.Extending coverage under Medicaid of
			 counseling and pharmacotherapy for cessation of tobacco use
			(a)Services
			 describedSection 1905 of the Social Security Act (42 U.S.C. 1396d) is
			 amended—
				(1)in subsection
			 (a)(4)(D), as inserted by section 4107(a)(1)(B) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), by striking by pregnant
			 women; and
				(2)in subsection
			 (bb), as added by section 4107(a)(2) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking the term counseling and pharmacotherapy for cessation of
			 tobacco use by pregnant women and inserting the term
			 counseling and pharmacotherapy for cessation of tobacco
			 use; and
						(ii)by
			 striking by pregnant women who use tobacco products and
			 inserting by individuals who use tobacco products; and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking with respect to pregnant women;
			 and
						(ii)in
			 subparagraph (B), by striking by pregnant women.
						(b)Dropping exception from Medicaid
			 prescription drug coverage for tobacco cessation medicationsSection 1927(d)(2)(F) of the Social
			 Security Act (42 U.S.C. 1396r–8(d)(2)(F)), as amended by section 4107(b) of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), is further
			 amended by striking in the case of pregnant women.
			(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of enactment of this Act and apply to medical assistance
			 provided under a State Medicaid program on or after such date.
			9.Comprehensive
			 cancer care and coverage under Medicare
			(a)Coverage of
			 routine costs associated with clinical trials under Medicare
				(1)Coverage under
			 part ASection 1814 of the
			 Social Security Act (42 U.S.C. 1395f) is amended by adding at the end the
			 following new subsection:
					
						(m)Coverage of
				routine costs associated with clinical trialsThe Secretary shall
				not exclude from payment for items and services provided under a clinical trial
				payment for coverage of routine costs of care (as defined by the Secretary)
				furnished to an individual entitled to benefits under this part who
				participates in such a trial to the extent the Secretary provides payment for
				such costs as of the date of enactment of this
				subsection.
						.
				(2)Coverage under
			 part BSection 1833(w) of the
			 Social Security Act (42 U.S.C. 1395l(w)), as added by section 184 of the
			 Medicare Improvements for Patients and Providers Act of 2008 (Public Law
			 110–275), is amended—
					(A)by striking payment.—The Secretary
			 and inserting “payment and
			 coverage of routine costs associated with clinical
			 trials.—
						
							(1)Methods of
				paymentSubject to paragraph
				(2), the Secretary
							;
				and
					(B)by adding at the end the following new
			 paragraph:
						
							(2)Coverage of
				routine costs associated with clinical trialsThe Secretary shall
				not exclude from payment for items and services provided under a clinical trial
				payment for coverage of routine costs of care (as defined by the Secretary)
				furnished to an individual enrolled under this part who participates in such a
				trial to the extent the Secretary provides payment for such costs as of the
				date of enactment of this
				subsection.
							.
					(3)Provider
			 outreachThe Secretary of Health and Human Services, acting
			 through the Administrator of the Centers for Medicare & Medicaid Services,
			 shall conduct an outreach campaign to providers of services and suppliers under
			 the Medicare program under title XVIII of the Social Security Act regarding
			 coverage of routine costs of care furnished to Medicare beneficiaries
			 participating in clinical trials in accordance with sections 1814(m) and
			 1833(w)(2) of the Social Security Act (as added by paragraphs (1) and (2),
			 respectively).
				(b)Coverage of
			 cancer care planning services
				(1)In
			 generalSection 1861 of the Social Security Act, as amended by
			 section 4103 of the Patient Protection and Affordable Care Act (Public Law
			 111–148), is amended—
					(A)in subsection
			 (s)(2)—
						(i)by striking
			 and at the end of subparagraph (EE);
						(ii)by adding
			 and at the end of subparagraph (FF); and
						(iii)by adding at the
			 end the following new subparagraph:
							
								(GG)comprehensive cancer care planning
				services (as defined in subsection
				(iii));
								;
				and
						(B)by adding at the
			 end the following new subsection:
						
							(iii)Comprehensive cancer care planning
		  services(1)The term
				comprehensive cancer care planning services means—
									(A)with respect to an
				individual who is diagnosed with cancer, the development of a plan of care
				that—
										(i)details, to the
				greatest extent practicable, all aspects of the care to be provided to the
				individual, with respect to the treatment of such cancer, including any
				curative treatment and comprehensive symptom management (such as palliative
				care) involved;
										(ii)is furnished in
				written form to the individual in person within a period specified by the
				Secretary that is as soon as practicable after the date on which the individual
				is so diagnosed;
										(iii)is furnished, to the greatest extent
				practicable, in a form that appropriately takes into account cultural and
				linguistic needs of the individual in order to make the plan accessible to the
				individual; and
										(iv)is in accordance with standards determined
				by the Secretary to be appropriate;
										(B)with respect to an individual for whom a
				plan of care has been developed under subparagraph (A), the revision of such
				plan of care as necessary to account for any substantial change in the
				condition of the individual, if such revision—
										(i)is in accordance
				with clauses (i) and (iii) of such subparagraph; and
										(ii)is furnished in
				written form to the individual within a period specified by the Secretary that
				is as soon as practicable after the date of such revision;
										(C)with respect to an
				individual who has completed the primary treatment for cancer, as defined by
				the Secretary (such as completion of chemotherapy or radiation treatment), the
				development of a follow-up cancer care plan that—
										(i)describes the
				elements of the primary treatment, including symptom management, furnished to
				such individual;
										(ii)provides
				recommendations for the subsequent care of the individual with respect to the
				cancer involved;
										(iii)is furnished in written form to the
				individual in person within a period specified by the Secretary that is as soon
				as practicable after the completion of such primary treatment;
										(iv)is furnished, to the greatest extent
				practicable, in a form that appropriately takes into account cultural and
				linguistic needs of the individual in order to make the plan accessible to the
				individual; and
										(v)is in accordance with standards determined
				by the Secretary to be appropriate; and
										(D)with respect to an individual for whom a
				follow-up cancer care plan has been developed under subparagraph (C), the
				revision of such plan as necessary to account for any substantial change in the
				condition of the individual, if such revision—
										(i)is in accordance
				with clauses (i), (ii), and (iv) of such subparagraph; and
										(ii)is furnished in
				written form to the individual within a period specified by the Secretary that
				is as soon as practicable after the date of such revision.
										(2)The Secretary shall establish standards to
				carry out paragraph (1) in consultation with appropriate organizations
				representing providers of services related to cancer treatment and
				organizations representing survivors of cancer. Such standards shall include
				standards for determining the need and frequency for revisions of the plans of
				care and follow-up plans based on changes in the condition of the individual
				and standards for the communication of the plan to the
				patient.
								.
					(2)PaymentSection 1833(a)(1) of the Social Security
			 Act (42 U.S.C. 1395l(a)(1)), as amended by section 10501(g)(3)(B) of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), is amended by
			 striking and before (Z) and inserting before the
			 semicolon at the end the following: , and (AA) with respect to
			 comprehensive cancer care planning services described in any of subparagraphs
			 (A) through (D) of section 1861(iii)(1), the amount paid shall be an amount
			 equal to the sum of (i) the national average amount under the physician fee
			 schedule established under section 1848 for a new patient office consultation
			 of the highest level of service in the non-facility setting, and (ii) the
			 national average amount under such fee schedule for a physician certification
			 described in section 1814(a)(2) for home health services furnished to an
			 individual by a home health agency under a home health plan of
			 care.
				(3)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after the first day of the first calendar year that begins
			 after the date of the enactment of this Act.
				(c)Medicare
			 coverage of comprehensive cancer patient treatment education services
				(1)In
			 generalSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x), as amended by subsection (b)(1), is
			 further amended—
					(A)in subsection
			 (s)(2)—
						(i)by striking
			 and at the end of subparagraph (FF);
						(ii)by adding
			 and at the end of subparagraph (GG); and
						(iii)by adding at the
			 end the following new subparagraph:
							
								(HH)comprehensive cancer patient
				treatment education services (as defined in subsection
				(jjj)(1));
								;
				and
						(B)by adding at the
			 end the following new subsection:
						
							(jjj)Comprehensive cancer patient treatment education
		  services(1)The term comprehensive cancer patient
				treatment education services means—
									(A)in
				the case of an individual who is diagnosed with cancer, the provision of a
				one-hour patient treatment education session delivered by a registered nurse
				that—
										(i)is furnished to the individual and the
				caregiver (or caregivers) of the individual in advance of the onset of
				treatment and to the extent practicable, is not furnished on the day of
				diagnosis or on the first day of treatment;
										(ii)educates the individual and such caregiver
				(or caregivers) to the greatest extent practicable, about all aspects of the
				care to be furnished to the individual, informs the individual regarding any
				potential symptoms, side-effects, or adverse events, and explains ways in which
				side effects and adverse events can be minimized and health and well-being
				maximized, and provides guidance regarding those side effects to be reported
				and to which health care provider the side effects should be reported;
										(iii)includes the provision, in written form, of
				information about the course of treatment, any responsibilities of the
				individual with respect to self-dosing, and ways in which to address symptoms
				and side-effects; and
										(iv)is furnished, to the greatest extent
				practicable, in an oral, written, or electronic form that appropriately takes
				into account cultural and linguistic needs of the individual in order to make
				the information comprehensible to the individual and such caregiver (or
				caregivers); and
										(B)with respect to an individual for whom a
				course of cancer treatment or therapy is materially modified, a one-hour
				patient treatment education session described in subparagraph (A), including
				updated information on the matters described in such subparagraph should the
				individual’s oncologic health care professional deem it appropriate and
				necessary.
									(2)In establishing standards to carry out
				paragraph (1), the Secretary shall consult with appropriate organizations
				representing providers of oncology patient treatment education services and
				organizations representing people with
				cancer.
								.
					(2)PaymentSection 1833(a)(1) of such Act (42 U.S.C.
			 1395l(a)(1)), as amended by subsection (b)(2), is further amended—
					(A)by striking
			 and before (AA); and
					(B)by inserting
			 before the semicolon at the end the following: , and (BB) with respect
			 to comprehensive cancer patient treatment education service (as defined in
			 section 1861(jjj)(1)), 150 percent of the payment rate established under
			 section 1848 for diabetes outpatient self-management training services (as
			 defined in section 1861(qq)), determined and applied without regard to any
			 coinsurance.
					(3)CoverageSection
			 1862(a)(1) of such Act (42 U.S.C. 1395y(a)(1)), as amended by section
			 4103(d)(1) of the Patient Protection and Affordable Care Act (Public Law
			 111–148), is amended—
					(A)in subparagraph
			 (O), by striking and at the end;
					(B)in subparagraph
			 (P), by striking the semicolon at the end and inserting , and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(Q)in
				the case of comprehensive cancer patient treatment education services (as
				defined in subsection (jjj)(1)) which are performed more frequently than is
				covered under such
				section;
							.
					(4)No impact on
			 payment for other servicesNothing in this section shall be construed
			 to affect or otherwise authorize any reduction or modification, in the Medicare
			 payment amounts otherwise established for chemotherapy infusion or injection
			 codes with respect to the calculation and payment of minutes for chemotherapy
			 teaching or related services.
				(5)Effective
			 dateThe amendments made by
			 this section shall apply to services furnished on or after the first day of the
			 first calendar year that begins after the date of the enactment of this
			 Act.
				10.Targeted Cancers
			 programSubpart 1 of part C of
			 title IV of the Public Health Service Act (42 U.S.C. 285 et seq.), as amended
			 by section 14, is further amended by adding at the end the following:
			
				417H.Targeted
				cancers program
					(a)EstablishmentThe Director of the Institute shall
				establish a targeted cancers program under which the Director may enter into
				agreements and make grants to conduct and coordinate research activities, with
				respect to cancers that result in a 5-year survival rate of less than 50
				percent, for purposes of increasing such survival rate for such cancers. Such
				program shall include each of the elements described in subsections (b) through
				(i).
					(b)Strategic plan
				for progress
						(1)In
				generalUnder the targeted cancers program, the Director of the
				Institute, in coordination with relevant stakeholders and other appropriate
				Federal agencies, shall develop a comprehensive plan, including budget amounts,
				for the implementation of the research activities described in this subsection
				(a) as well as the identification of additional research activities that will
				be necessary to increase the survival for patients diagnosed with a cancer
				described in such subsection.
						(2)ReportNot
				later than 6 months after the date of the enactment of this section, the
				Director of the Institute shall submit to Congress and make publicly available
				the comprehensive plan described in paragraph (1).
						(c)Dedicated
				funding for basic researchUnder the targeted cancers program,
				the Director of the Institute shall establish a separate funding mechanism that
				can be used to fund basic research grants for investigators with a primary
				interest in one of the cancers described in subsection (a).
					(d)Imaging
				researchUnder the targeted cancers program, the Director of the
				Institute shall provide for research to expand and advance the potential of
				imaging to assist in early detection, disease management, and drug development.
					(e)Incubator grant
				programUnder the targeted
				cancers program, the Director of the Institute shall establish a high-risk,
				high-reward incubator grant program for each cancer described in subsection (a)
				to allow investigators with a primary interest in such cancer an opportunity to
				build data for future grants provided by the Institute or the National
				Institutes of Health.
					(f)Grant review by
				scientific expertsUnder the targeted cancers program, the
				Director of the Institute shall provide for a peer-review process of
				applications submitted for a grant under this section. Such process shall be
				conducted by grant peer-review teams that include scientific experts in the
				specific disease area involved, as well as patient advocates.
					(g)Specialized
				training programsUnder the
				targeted cancers program, the Director of the Institute shall provide for
				advanced specialized training and education programs for early career PhD and
				clinician scientists that ensure sufficient time of such scientists is reserved
				for research in order to attract and retain a broader pool of investigators for
				the cancers specified in subsection (a).
					(h)Surveillance and
				screeningUnder the targeted
				cancers program, the Director of the Institute shall, as prevention, early
				detection, and treatments are identified for cancers described in subsection
				(a), develop pilot programs for the surveillance and treatment of such
				conditions that are precursors to such cancers.
					(i)Cooperative
				research agreementsUnder the
				targeted cancers program, the Director of the Institute may enter into
				cooperative research agreements with other Federal agencies on programs
				targeting cancers specified in subsection (a), including other Institutes at
				the National Institutes of Health, other agencies within the Department of
				Health and Human Services, the Department of Defense, and the Department of
				Veterans Affairs.
					(j)IOM
				report
						(1)In
				generalThe Secretary of
				Health and Human Services shall enter into an arrangement with the Institute of
				Medicine of the National Academies to provide an independent assessment, with
				respect to cancers described in subsection (a), of funding of the National
				Cancer Institute, progress of such Institute, and the additional improvements
				that should be implemented by the Department of Health and Human Services, by
				the National Institutes of Health, and by the National Cancer Institute to make
				sufficient progress on research related to such cancers.
						(2)ReportThe
				agreement entered into under paragraph (1) shall provide for the Institute of
				Medicine to submit to the Secretary and the Congress, not later than 1 year
				after the date of the enactment of this section, a report containing a
				description of the results of the study conducted under such paragraph and the
				conclusions and recommendations of the Institute of Medicine regarding the
				issues described in such
				paragraph.
						.
		11.Activities of
			 the Food and Drug Administration
			(a)Review,
			 improvement, and coordinationThe Commissioner of Food and Drugs
			 shall—
				(1)conduct a review of the policies, programs,
			 and activities of the Food and Drug Administration relating to oncology
			 products; and
				(2)based on the
			 results of such review, improve and coordinate such policies, programs, and
			 activities, including by—
					(A)integrating
			 policies, programs, activities, and, if appropriate, organizational units of
			 the Administration to facilitate the concurrent development of oncology
			 products;
					(B)considering
			 alternatives or surrogates to traditional clinical trial endpoints (for
			 example, other than survival) that are acceptable for regulatory approval as
			 evidence of clinical benefit to patients; and
					(C)modernizing the
			 Office of Oncology Drug Products by examining and addressing internal barriers
			 that exist within the Office’s organizational structure.
					(b)DefinitionsIn
			 this section:
				(1)The term
			 biological product has the meaning given to that term in section
			 351 of the Public Health Service Act (42 U.S.C. 262).
				(2)The terms
			 device and drug have the meanings given to those
			 terms in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 321).
				(3)The term
			 oncology product means—
					(A)any biological
			 product, drug, or device for cancer diagnosis, prevention, or treatment;
			 or
					(B)any other product
			 that is regulated by the Food and Drug Administration and is determined by the
			 Commissioner of Food and Drugs to be relevant to cancer diagnosis, prevention,
			 or treatment.
					12.CDC Cancer
			 Control ProgramsPart B of
			 title III of the Public Health Service Act (42 U.S.C. 243 et seq.), as amended
			 by section 6, is further amended by inserting after section 317U the
			 following:
			
				317V.Cancer Control
				Programs
					(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall expand and intensify the cancer
				control programs of the Centers, including programs for conducting surveillance
				activities or supporting State comprehensive cancer control plans.
					(b)Certain
				activitiesIn carrying out subsection (a), the Secretary
				shall—
						(1)in collaboration with the Director of the
				National Cancer Institute, provide guidance to States on projects and
				interventions that may be incorporated into State comprehensive cancer control
				programs to improve the long-term health status of childhood cancer survivors,
				including childhood cancer survivors in minority and other medically
				underserved populations;
						(2)encourage States
				to incorporate strategies for improving systems of care for childhood cancer
				survivors and their families into State comprehensive cancer plans; and
						(3)collaborate with
				the Director of the National Cancer Institute to improve existing surveillance
				systems or develop appropriate new systems for tracking cancer survivors and
				assessing their health status and risk for other chronic and disabling
				conditions.
						(c)Childhood cancer
				survivorship
						(1)Focus on
				childhood cancer survivorshipIn conducting or supporting
				national, State, and local comprehensive cancer control programs through the
				Centers for Disease Control and Prevention, the Secretary shall enhance such
				programs—
							(A)to include a focus
				on childhood cancer survivorship, including survivorship in minority and other
				medically underserved populations; and
							(B)to include
				childhood cancer survivorship initiatives for improving—
								(i)the monitoring of
				survivors of all forms of cancer; and
								(ii)follow-up
				treatment for childhood cancer survivors.
								(2)Reliance on
				guidelinesIn carrying out this subsection, the Secretary shall
				rely, where appropriate, on existing guidelines for care of childhood cancer
				survivors.
						.
		13.NIH cancer
			 survivorship programs
			(a)Technical
			 amendment
				(1)In
			 generalSection 3 of the Hematological Cancer Research Investment
			 and Education Act of 2002 (Public Law 107–172; 116 Stat. 541) is amended by
			 striking section 419C and inserting section 417C.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect as if
			 included in section 3 of the Hematological Cancer Research Investment and
			 Education Act of 2002 (Public Law 107–172; 116 Stat. 541).
				(b)Cancer
			 survivorship programsSubpart 1 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285 et seq.), is amended by adding at the
			 end the following:
				
					417G.Expansion of
				cancer survivorship activities
						(a)Expansion of
				activitiesThe Director of the Institute shall coordinate the
				activities of the National Institutes of Health with respect to cancer
				survivorship, including childhood cancer survivorship.
						(b)Priority
				areasIn carrying out subsection (a), the Director of the
				Institute shall give priority to the following:
							(1)Comprehensive
				assessment of the prevalence and etiology of late effects of cancer and its
				treatment, including physical, neu-rocognitive, and psychosocial late effects.
				Such assessment shall include—
								(A)development of a
				system for patient tracking and analysis;
								(B)establishment of a
				system of tissue collection, banking, and analysis for childhood cancers, using
				guidelines from the Office of Biorepositories and Biospecimen Research;
				and
								(C)coordination of,
				and resources for, assessment and data collection.
								(2)Identification of
				risk and protective factors related to the development of late effects of
				cancer.
							(3)Identification of
				predictors of neu­rocognitive and psychosocial outcomes, including quality of
				life, in cancer survivors and identification of qualify of life and other
				outcomes in family members.
							(4)Development and
				implementation of intervention studies for patients and families, including
				studies focusing on—
								(A)preventive
				interventions during treatment;
								(B)interventions to
				lessen the impact of late effects;
								(C)rehabilitative or
				remediative interventions;
								(D)interventions to
				promote health behaviors in long-term survivors; and
								(E)interventions to
				improve health care utilization and access to linguistically and culturally
				competent long-term follow-up care for childhood cancer survivors in minority
				and other medically underserved populations.
								(c)Grants for
				research on causes of health disparities in childhood cancer
				survivorship
							(1)GrantsThe
				Director of NIH, acting through the Director of the Institute, shall make
				grants to entities to conduct research relating to—
								(A)childhood cancer
				survivors within minority populations; and
								(B)health disparities
				in cancer survivorship outcomes within minority or other medically underserved
				populations.
								(2)Balanced
				approachIn making grants for research under paragraph (1)(A) on
				childhood cancer survivors within minority populations, the Director of NIH
				shall ensure that such research addresses both the physical and the
				psychosocial needs of such survivors.
							(3)Health
				disparitiesIn making grants for research under paragraph (1)(B)
				on health disparities in cancer survivorship outcomes within minority
				populations, the Director of NIH shall ensure that such research examines each
				of the following:
								(A)Key adverse events
				after childhood cancer.
								(B)Assessment of
				health and quality of life in childhood cancer survivors.
								(C)Barriers to
				follow-up care to childhood cancer survivors.
								(d)Research To
				evaluate follow-Up care for childhood cancer survivorsThe
				Director of NIH shall conduct or support research to evaluate systems of
				follow-up care for childhood cancer survivors, with special emphasis given
				to—
							(1)transitions in
				care for childhood cancer survivors;
							(2)those
				professionals who should be part of care teams for childhood cancer
				survivors;
							(3)training of
				professionals to provide linguistically and culturally competent follow-up care
				to childhood cancer survivors; and
							(4)different models
				of follow-up care.
							417G–1. Improving
				the quality of follow-up care for survivors of childhood cancers and their
				families
						(a)In
				generalThe Secretary, in consultation with the Director of NIH,
				shall make grants to eligible entities to establish or improve training
				programs for health care professionals (including physicians, nurses, physician
				assistants, and mental health professionals)—
							(1)to improve the
				quality of immediate and long-term follow-up care for survivors of childhood
				cancers and their families; and
							(2)to ensure that
				such care is linguistically and culturally competent.
							(b)Eligible
				entitiesIn this section, the term eligible entity
				means—
							(1)a medical
				school;
							(2)a children’s
				hospital;
							(3)a cancer
				center;
							(4)a hospital with
				one or more residency programs that serve a significant number of childhood
				cancer patients;
							(5)a graduate
				training program for health professionals described in subsection (a) who will
				treat survivors of childhood cancers; or
							(6)any other entity
				with significant experience and expertise in treating survivors of childhood
				cancers.
							(c)DurationEach
				grant under this section shall be for a period of 2 years.
						(d)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $5,000,000 for each of fiscal years 2012 through 2016.
						417G–2.Study of
				pilot programs to explore model systems of care
						(a)In
				generalThe Director of NIH,
				in consultation with the Administrator of the Health Resources and Services
				Administration, shall make grants to eligible entities to establish pilot
				programs to develop, study, or evaluate model systems for monitoring and caring
				for childhood cancer survivors.
						(b)Eligible
				entitiesIn this section, the term eligible entity
				means—
							(1)a medical
				school;
							(2)a children’s
				hospital;
							(3)a cancer center;
				or
							(4)any other entity
				with significant experience and expertise in treating survivors of childhood
				cancers.
							(c)Use of
				fundsThe Director of NIH may
				make a grant under this section to an eligible entity only if the entity
				agrees—
							(1)to use the grant
				to establish a pilot program to develop, study, or evaluate one or more model
				systems for monitoring and caring for cancer survivors; and
							(2)in developing,
				studying, and evaluating such systems, to give special emphasis to the
				following:
								(A)Design of
				protocols for follow-up care, monitoring, and other survivorship programs
				(including peer support and mentoring programs).
								(B)Dissemination of
				information to health care providers about how to provide linguistically and
				culturally competent follow-up care and monitoring to cancer survivors and
				their families.
								(C)Dissemination of
				other information, as appropriate, to health care providers and to cancer
				survivors and their families.
								(D)Development of
				support programs to improve the quality of life of cancer survivors.
								(E)Design of systems
				for the effective transfer of treatment information from cancer care providers
				to other health care providers (including family practice physicians and
				internists) and to cancer survivors and their families, where
				appropriate.
								(F)Development of
				various models for providing multidisciplinary care.
								(d)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $10,000,000 for each of fiscal years 2012 through
				2016.
						.
			(c)Complete
			 recovery care
				(1)DefinitionIn
			 this subsection, the term complete recovery care means care
			 intended to address the secondary effects of cancer and its treatment,
			 including late, psychosocial, neurocognitive, psychiatric, psychological,
			 physical, and other effects associated with cancer and cancer survivorship
			 beyond the impairment of bodily function directly caused by the disease, as
			 described in the report by the Institute of Medicine of the National Academies
			 entitled Cancer Care for the Whole Patient.
				(2)Expansion of
			 activitiesThe Secretary of Health and Human Services (referred
			 to in this subsection as the Secretary) shall—
					(A)coordinate the
			 activities of Federal agencies, including the National Institutes of Health,
			 the National Cancer Institute, the National Institute of Mental Health, the
			 Centers for Medicare and Medicaid Services, the Veterans Health Administration,
			 the Centers for Disease Control and Prevention, the Food and Drug
			 Administration, the Agency for Healthcare Research and Quality, the Office for
			 Human Research Protections, and the Health Resources and Services
			 Administration to improve the provision of complete recovery care in the
			 treatment of cancer; and
					(B)solicit input from
			 professional and patient organizations, payors, and other relevant institutions
			 and organizations regarding the status of provision of complete recovery care
			 in the treatment of cancer.
					(3)Improving the
			 complete recovery care workforce
					(A)Chronic disease
			 workforce development collaborativeThe Secretary shall, not
			 later than 1 year after the date of enactment of this Act, convene a Workforce
			 Development Collaborative on Psychosocial Care During Chronic Medical Illness
			 (referred to in this paragraph as the Collaborative). The
			 Collaborative shall be a cross-specialty, multidisciplinary group composed of
			 educators, consumer and family advocates, and providers of psychosocial and
			 biomedical health services.
					(B)Goals and
			 reportThe Collaborative shall submit to the Secretary a report
			 establishing a plan to meet the following objectives for psychosocial care
			 workforce development:
						(i)Identifying,
			 refining, and broadly disseminating to healthcare educators information about
			 workforce competencies, models, and preservices curricula relevant to providing
			 psychosocial services to persons with chronic medical illnesses and their
			 families.
						(ii)Adapting
			 curricula for continuing education of the existing workforce using efficient
			 workplace-based learning approaches.
						(iii)Developing the
			 skills of faculty and other trainers in teaching psychosocial health care using
			 evidence-based teaching strategies.
						(iv)Strengthening the
			 emphasis on psychosocial healthcare in educational accreditation standards and
			 professional licensing and certification exams by recommending revisions to the
			 relevant oversight organizations.
						14.Clinics for
			 comprehensive long-term follow-up services for childhood cancer
			 survivorsPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.), as amended by
			 sections 6 and 13, is further amended by inserting after section 317V the
			 following:
			
				317W.Clinics for
				comprehensive long-term follow-up services for childhood cancer
				survivors
					(a)In
				generalThe Secretary shall make grants to eligible entities to
				pay all or a portion of the costs incurred during the first 4 years of
				establishing and operating a clinic for comprehensive long-term follow-up
				services for childhood cancer survivors.
					(b)Eligible
				entitiesIn this section, the term eligible entity
				means—
						(1)a school of
				medicine;
						(2)a children’s
				hospital;
						(3)a cancer center;
				or
						(4)any other entity
				with significant experience and expertise in treating survivors of childhood
				cancers.
						(c)PriorityIn
				making grants under this section, the Secretary shall give priority to any
				eligible entity that demonstrates an expertise in improving access to care for
				minority and other medically underserved populations.
					(d)Use of
				fundsThe Secretary may make
				a grant under this section to an eligible entity only if the entity agrees to
				use the grant to pay costs incurred during the first 4 years of establishing
				and operating a clinic for comprehensive long-term follow-up services for
				childhood cancer survivors. Such costs may include the costs of—
						(1)purchasing or
				leasing facilities;
						(2)providing medical
				and psychosocial follow-up services, including coordination with the patient’s
				primary care provider and oncologist in order to ensure that the unique medical
				needs of survivors are addressed;
						(3)conducting
				research to improve care for childhood cancer survivors;
						(4)providing
				linguistically and culturally competent information to childhood cancer
				survivors and their families; and
						(5)improving access
				by minority or other medically underserved populations to the best practices
				and care for childhood cancer survivors.
						(e)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $15,000,000 for each of fiscal years 2012 through
				2016.
					.
		15.Grants to
			 improve access to care for childhood cancer survivorsPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.), as amended by sections 6, 13, and 15, is
			 further amended by inserting after section 317W the following:
			
				317X.Grants to
				improve access to care for childhood cancer survivors
					(a)GrantsThe Secretary shall make grants to
				recognized childhood cancer professional and advocacy organizations to improve
				physical and psychosocial care for childhood cancer survivors, especially
				childhood cancer survivors in minority or other medically underserved
				populations.
					(b)Use of
				fundsThe Secretary may make
				a grant under this section to an organization only if the organization agrees
				to use the grant to improve physical and psychosocial care for childhood cancer
				survivors, especially childhood cancer survivors in minority or other medically
				underserved populations. Such care may include—
						(1)patient navigator
				programs;
						(2)peer support
				programs;
						(3)education and
				outreach for survivors and their families, including developing bilingual
				materials;
						(4)follow-up care for
				uninsured and underinsured survivors—
							(A)to identify,
				prevent, or control side effects associated with cancer and its treatment;
				and
							(B)to screen for
				cancer recurrence; and
							(5)assistance with
				transportation necessary to receive medical care for survivors and their
				families who lack adequate transportation resources.
						(c)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $10,000,000 for each of fiscal years 2012 through
				2016.
					.
		
